Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 4/13/2022.
2.	Claims 1-18 are pending in the application. Claims 1, 7, and 13 are independent claims. 
3.	The rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Begole in view of Esmonde have been withdrawn pursuant to applicant’s amendments. 



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In reference to independent claim 1, the claim recites a system including a cloud-based storage system, a form engine, and a user interface. The claim is void of any hardware for implementing said system components. Accordingly, the recited ‘system’ is computer software per se and is not a statutory subject matter as defined in 35 U.S.C. 101.
In reference to dependent claims 2-6, the claims are dependent upon a rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsabba, PGPub. 2020/0110796 filed (8/24/2019) in view of Allison et al., USPN 10,552,525 filed (2/12/2015).
In reference to independent claim 1, Tsabba teaches:
	a cloud-based storage system compartmentalized according to a plurality of source systems, the storage system storing data of the source systems; and (See Tsabba, para. 0103-0108) A cloud server that offers both a customer relationship management platform networked storage, a customized customer relationship management platform including a customized form builder with features for using PDF mapping.
	a form engine communicatively coupled to the storage system, the form engine presenting a graphical user interface (GUI) to a first user for retrieval of a plurality of graphical control elements from a first of the source systems, wherein the graphical control elements provide interactive functionality to an electronic document that allows an end user to input data (See Tsabba, 0110-0116, 0134-0138, and figures 9-11) a form builder interface allows for the placement of elements that provide interactive functionality to the document such as allowing a user to enter data.
	wherein the form engine generates a template that controls placement of the graphical control elements into the electronic document based on user selectable cartesian coordinates entered via the GUI, and persist the template in the storage system according to the compartmentalized portions of the first source system (Tsabba, para. 0132-0140, 0160 and figures 8-11) a means of generating a template that controls the placement of the control elements into a published document. The interface is designed using a canvas and grid layout including horizontal and vertical rulers for placement onto a form of a graphical control element at a specific location. Further, the reference allows for storage of template forms for later editing and/or publishing.  However, the reference fails to explicitly utilize cartesian coordinates for the placement of control elements entered. 
	The reference to Allison (See Col. 9) allows for the storing of Cartesian coordinates of an input field within a document. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the reference to Tsabba which teaches a means of utilizing a template and user interface to drag/drop interface elements onto the template form wherein the interface includes a canvas in a grid layout including horizontal/vertical positional indicators with the reference to Allison which discloses Cartesian coordinates directly associated with a stored graphical element since this would have enhanced the location information within a template of each stored graphical element. 
	wherein, via the GUI, the form engine further authenticates the first user of the first source system (See Tsabba, para. 0162, 0173, 0331) A means of authenticating a user with a specific account into a first source system.
	imports an electronic file at the direction of the first user, retrieves the template from the storage system and formats placement of the graphical control elements in the electronic file according to the cartesian coordinates of the template and a scale of the electronic file to generate an electronic form for the first source system (See Tsabba, para 0359-0364) user can import a URL document file and utilize the custom graphical control element to utilize the template when tested and format the imported URL document with prefilled fields from the template. The reference fails to explicitly state the placement is according to the cartesian coordinates and a scale of the file however the reference to Allison (See Col. 9) allows for the storing of Cartesian coordinates of an input field in relation to a scale of the document. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the reference to Tsabba which teaches a means of utilizing a template and user interface to drag/drop interface elements onto the template form wherein the interface includes a canvas in a grid layout including horizontal/vertical positional indicators for placement and storage of graphical control elements with the reference to Allison which discloses Cartesian coordinates directly associated with a stored graphical element since this would have enhanced the location information within a template of each stored graphical element. 
In reference to dependent claim 2, Tsabba teaches:
	Via the GUI, the form engine further imports another electronic file, automatically detects fields in the other electronic file, selects at least a portion of the graphical control elements that are relevant to the detected fields in the other electronic file and inserts the selected graphical control elements into the detect fields of the other electronic file (See Tsabba, para. 0350-0353) a means of sharing fields through specific forms selected by a user thus that the graphical element is inserted into user selected forms. 
In reference to dependent claim 3, Tsabba teaches:
	The first source system transfers the electronic form to a second user for data entry into the graphical control elements in the electronic form; and the form engine communicatively links to the electronic form via the first source system, extracts data entries from the graphical control elements in the electronic form, generates a data structure for the second user that includes information from the data entries, and stores the data structure in the storage system for subsequent access by the first source system (See Tsabba, para. 0408-0411) a means of storing forms, transferring forms to users for data entry, and recognize based on PDF mapped elements data entries to extract for subsequent use by the platform.
In reference to dependent claim 4, Tsabba teaches:
	The form engine further reads handwritten text from the electronic form (See Tsabba, para. 0105, 0116-0118) scan existing paper form into a responsive PDF form.  
In reference to dependent claim 5, Tsabba teaches:
	The form engine further communicatively links to the electronic form via at least one of a URL or a quick response (QR) Code (See Tsabba, para 0359-0364) user can import a URL document file and utilize the custom graphical control element to utilize the template when tested and format the imported URL document with prefilled fields from the template.
In reference to dependent claim 6, Tsabba teaches:
	The form engine further automatically propagates subsequent changes to the electronic form via the URL or the QR code to the first source system (See Tsabba, para 0359-0364) user can import a URL document file and utilize the custom graphical control element to utilize the template when tested and format the imported URL document with prefilled fields from the template.
In reference to claims 7-12, the claims recite a method for carrying out similar steps to those found in the system claims numbered 1-6, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to claims 13-18, the claims recite a computer readable medium including instructions for carrying out similar steps to those found in the system claims numbered 1-6, respectively. Therefore, the claims are rejected under similar rationale. 


Response to Arguments
8.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant introduced a Graphical user interface into the claims and further allows an end user to input data into the graphical control elements. The changes, when read within the context of the claim as a whole, required the examiner with withdraw the prior art rejection. 





Conclusion
9.	The examiner recommends further clarifying the independent claims to further clarify the template includes the cartesian coordinates of the graphical control elements. Also, the use of cartesian coordinates being identified include specific coordinates in relation to the fields and a scale should be different to actually multiply the coordinate positions thus appropriately scaling based on the scale of the imported document. The examiner recommends adding a first file imported that is ‘the electronic document’ and further add how the form engine may automatically detect fields in the imported file and select graphical control elements that are relevant to the detected fields. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178